Citation Nr: 1045422	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-36 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right patella, status post medial meniscal 
tear, from the initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
arthralgia of the right ankle, from the initial grant of service 
connection.  

3.  Entitlement to an evaluation in excess of 10 percent for 
fungal dermatitis of the forehead, from the initial grant of 
service connection.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from December 1998 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the RO which granted 
service connection for right knee and ankle disabilities and a 
skin fungal dermatitis of the forehead, and assigned 10 percent 
evaluation for each disability; effective from April 1, 2006, the 
day following discharge from service.  38 C.F.R. § 3.400(b)(2).  

The Veteran did not perfect an appeal for his claim of service 
connection for a sleep disorder following the promulgation of a 
statement of the case in May 2010.  Accordingly, this issue is 
not in appellate status and cannot be addressed in this decision.  

The evidence showed that the Veteran underwent arthroscopy of the 
right knee in June 2009, and that he was on crutches and out of 
work for about two weeks.  However, the issue of entitlement to a 
temporary total rating for convalescence under the provisions of 
38 C.F.R. § 4.30 has not been addressed by the RO.  The issue 
of a convalescence rating for the right knee disability is 
not inextricably intertwined with the issues currently on 
appeal and is referred to the RO for appropriate action.  

The issue for a higher initial evaluation for fungal dermatitis 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  Since service connection was established, the Veteran's right 
knee disability is manifested principally by pain and arthritis 
without limitation of motion, instability, subluxation or other 
impairment of the knee; functional limitation due to pain, 
incoordination, fatigability, on repetitive use or during flare-
ups is not demonstrated.  

3.  The Veteran underwent partial medial meniscectomy, right 
knee, in June 2009.  

4.  Since service connection was granted, the Veteran's right 
ankle disability is manifested principally by pain, arthritis and 
limitation of motion, without swelling, instability or laxity; 
additional functional limitation due to pain, fatigability, 
incoordination, on repetitive use or during flare-ups is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the right patella, status post 
medial meniscal tear are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Codes 5010-5260 (2010).  

2.  The schedular criteria for a separate 10 percent evaluation 
for residuals, removal of semilunar cartilage, right knee, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Part 4, including Diagnostic 
Code 5259 (2010); VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 
9-04.  

3.  The criteria for an initial evaluation in excess of 10 
percent for arthralgia of the right ankle are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Code 5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Prior to initial adjudication of 
the Veteran's claims, a letter dated in June 2006 fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Veteran's claims arise from his disagreement with the initial 
disability ratings following the grant of service connection.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Thus any defect in the notice provided 
to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical reports 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA during the pendency of this appeal and 
was scheduled for a hearing before a member of the Board February 
2010, but withdrew his request and indicated his desire for 
appellate review of his claim.  The Veteran has not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of 
General Counsel has stated that compensating a claimant for 
separate functional impairment under DC 5257 and 5003 does not 
constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, provided that a separate rating is based 
upon additional disability.  Subsequently, in VAOPGCPREC 9-98, 
the VA General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, and 
there is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 C.F.R. 
§ 4.59.  See also VAOPGCPREC 9-04 (which finds that separate 
ratings under DC 5260 for limitation of flexion of the leg and DC 
5261 for limitation of extension of the leg may be assigned for 
disability of the same joint).  



Right Knee Disability

The Veteran is currently assigned a 10 percent evaluation for his 
right knee disability under Diagnostic Code (DC) 5260 for 
limitation of motion with arthritis.  Under DC 5260, limitation 
of flexion of a knee warrants a noncompensable evaluation if 
flexion is limited to 60 degrees, a 10 percent evaluation if 
flexion is limited to 45 degrees, a 20 percent evaluation if 
flexion is limited to 30 degrees and a 30 percent evaluation if 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71, DC 5260.  

DC 5010 pertains to traumatic arthritis, which is rated under DC 
5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2010).  DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

In this case, the Veteran was not shown to have a compensable 
limitation of flexion, that is limitation of flexion to 45 
degrees, in either knee at any time during the pendency of the 
appeal.  Similarly, the Veteran was not shown to have a 
compensable limitation of flexion, that is limitation of 
extension to 10 degrees, in either knee at any time during the 
pendency of the appeal.  Thus, the Veteran is no entitled to an 
increased initial evaluation based on limitation of motion of the 
knee.

Other potentially applicable rating codes which may provide a 
basis for assigning a disability rating in excess of 10 percent 
include DC 5256, which requires ankylosis of the knee joint.  
Under DC 5257, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability.  DC 5258 provides 
for a 20 percent rating for dislocated, semilunar cartilage with 
frequent episodes of locking, pain and effusion into the joint.  
DC 5261 provides for a 10 percent rating when extension is 
limited to 10 degrees, 20 percent when extension is limited to 15 
degrees, 30 percent when extension is limited to 20 degrees, 40 
percent evaluation if extension is limited to 30 degrees, and a 
50 percent evaluation if extension is limited to 45 degrees.  DC 
5262 allows for a 20 percent disability rating when there is 
malnunion of the tibia and fibula with moderate knee or ankle 
disability.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2010).  

In June 2006, the Veteran sought service connection for a knee 
disorder.  The Veteran's service treatment records disclose that 
he was treated for complaints of right knee pain in service.  The 
Veteran had giving way of the knee, swelling, and occasional 
medial catch.  A diagnosis of possible meniscal tear was assigned 
pre-operatively.  The Veteran underwent arthroscopy in May 2001.  
The intraoperative diagnosis was chondromalacia patella, Grade 
III and Grade IV.  Meniscal tear was ruled out.  

As part of the claim on appeal, the Veteran has been examined by 
VA twice during the pendency of this appeal.  The evidence of 
record also includes several private medical reports showing 
treatment on several occasions, including private treatment of 
the right knee from January 2009 to February 2010.  The clinical 
findings on all of the examinations and treatment notes during 
the pendency of this appeal were not materially different and 
showed reports of chronic right knee with mild limitation of 
motion and with no instability or subluxation.  Of particular 
significance, no provider assigned a diagnosis of any knee 
disorder other than chondromalacia and arthritis.  

When examined by VA in November 2006, the Veteran reported 
chronic pain and instability in the knee, and said that he was 
able to stand on his feet for three to eight hours with only 
short rest periods and could walk more than three miles.  On 
examination, the Veteran's gait was normal and there was no 
evidence of abnormal weight bearing.  Extension/flexion of the 
right knee was from zero to 140 degrees without pain.  There was 
no instability, subluxation or limitation of motion on repetitive 
use.  X-ray studies were unremarkable and showed no significant 
bony abnormalities.  The diagnosis included arthralgia of the 
right knee with history of trauma.  

Private medical records showed that the Veteran was seen for 
right knee pain on several occasions from January 2009 to 
February 2010.  The records showed some tenderness, crepitus, and 
mild diffuse edema with good strength, no instability, and full 
range of motion of the knee.  The Veteran was given 
corticosteroid injections in the knee in January and March 2009, 
with some relief.  In January 2001, the Veteran reported that an 
arthroscopy was performed in 2001 for a meniscal tear.  As noted 
above, the provider who performed the 2001 arthroscopy 
specifically determined that no meniscal tear was present).  

In February 2009, the Veteran underwent magnetic resonance 
imaging (MRI) examination to rule out a meniscal tear.  The 
assessment was right knee osteoarthritis; the MRI did not confirm 
that a meniscal tear was present.  In June 2009, the Veteran 
underwent arthroscopy.  A partial medial meniscectomy, and 
excision of plica, were performed without complication.  The date 
of this surgical procedure in June 2009 was the first date of 
diagnosis of a tear of a meniscus, right knee.  

When seen on follow up in July 2009, the Veteran reported that 
his knee was much better and that his only complaint was slight 
tenderness in his thigh with some bruising and yellowing about a 
week after the surgery.  On examination, there was no pain or 
swelling in the right knee and the portal sites were well healed.  
When seen on a six month check-up in February 2010, the Veteran 
had normal strength, sensation, muscle tone, and range of motion 
in the right knee with mild pain and some joint line tenderness.  

When examined by VA in May 2010, the examiner indicated that the 
medical records were reviewed and included a description of the 
Veteran's complaints, medical history, and clinical findings.  On 
examination, the Veteran's gait was normal and there was some 
crepitus but no grinding or instability in the right knee.  
Extension/flexion was from zero to 130 degrees without pain, and 
the examiner noted that there was no additional limitation of 
motion or pain on repetitive use.  The reports of radiologic 
studies revealed mild degenerative changes and small joint 
effusion in the knee.  

In this case, the Veteran does not demonstrate objective evidence 
of a loss of motion in the right knee sufficient to warrant the 
assignment of a rating in excess of 10 percent based on 
limitation of motion under DCs 5260 or 5261.  That is, the 
objective findings during the pendency of this appeal, including 
on the two VA examination reports and the private treatment 
records showed no limitation of motion or impairment in the right 
knee to the degree required for an evaluation higher than 10 
percent.  

As noted above, an evaluation higher than 10 percent under DC 
5260 based on limitation of motion, requires flexion limited to 
30 degrees or less.  A compensable evaluation under DC 5261 
requires extension limited to a minimum of 10 degrees or more.  
In this case, flexion was limited to no less than 130 degrees, 
and there was no limitation of extension.  As such, the objective 
findings do not satisfy the criteria for a compensable evaluation 
under either DC 5260 or 5261.  While it is evident that the 
Veteran has some limitation of motion and arthritis in the right 
knees, it is not objectively shown to be of such severity so as 
to warrant the assignment of an evaluation in excess of the 10 
percent currently assigned.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5257 provides for a 20 percent evaluation when 
there is moderate recurrent subluxation or lateral instability 
which, as indicated above, has never been objectively 
demonstrated.  DC 5258 provides for a 20 percent rating when 
there is dislocation of cartilage with frequent episodes of 
locking, pain, and effusion, and DC 5262 allows for a 20 percent 
rating when there is malunion of the tibia and fibula with 
moderate knee or ankle disability.  None of these codes are 
applicable based on the facts of this case.  Therefore, these 
diagnostic codes are factually inapplicable in this case.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as it 
is supported by explanation and evidence).  

The Board must also determine whether there is any other basis 
upon which an increased evaluation may be assignable.  This 
analysis must include consideration of assignment of separate 
compensable ratings under other appropriate diagnostic codes.  In 
this regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, at 262 (1994).  

In this regard, the evidence showed that the Veteran underwent 
partial medial meniscectomy of the right knee at a private 
medical facility in June 2009.  Removal of semilunar cartilage is 
a separate and distinct disability from chondromalacia of the 
patella, and the symptomatology of each disability are not 
duplicative of or overlapping.  Accordingly, the Board finds that 
the Veteran is entitled to the assignment of a separate 10 
percent evaluation for removal of semilunar cartilage under DC 
5259.  

A 10 percent evaluation is the only schedular evaluation, and is 
thus the maximum schedular evaluation, available under DC 5259.  
The Board has considered whether DC 5258, which allows a 20 
percent evaluation for disability due to dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.  However, there is no clinical evidence which 
establishes when the meniscal tear occurred.  No provider 
assigned a diagnosis of torn meniscus, right knee, prior to the 
June 2009 surgery.  The Veteran himself contended that a meniscal 
tear was present and that meniscectomy was performed in May 2001.  
However, review of the evidence, as noted above, establishes that 
the provider who performed the March 2001 surgical assessment 
concluded that no meniscal tear was present.  Therefore, no date 
is ascertainable for the onset of a torn meniscus, right knee.  

The evidence establishes, therefore, that the Veteran is entitled 
to a separate, 10 percent evaluation for symptomatic residuals, 
status post removal, meniscal tear, from the date of surgery on 
June 25, 2009.  However, the Veteran is not entitled to a 
separate, compensable evaluation for a torn meniscus prior to 
June 25, 2009, because June 25, 2005 is the first date on which 
the presence of a tear of a meniscus was clinically demonstrated.  

No examiner or private provider has assigned a diagnosis of 
current dislocation of cartilage in the right knee, status post 
June 2009 surgery.  No provider recommended evaluation of right 
knee cartilage, either prior to or after June 2009.  At least one 
provider suspected that the Veteran's right knee symptoms were 
suspicious for dislocated cartilage in the joint, but the 
February 2009 MRI of the right knee was negative, and the 
diagnosis was ruled out.  Thus, it is not factually ascertainable 
that a torn meniscus was present in February 2009.

No provider has documented any current suspicion that there is 
additional torn cartilage that was not repaired or removed at the 
time of the June 2009 surgical procedure.  The most recent x-ray 
study in May 2010, showed mild degenerative changes and small 
joint effusion in the right knee, but was devoid of indication of 
dislocated cartilage, loose bodies in the joint, or similar 
findings.  Furthermore, while the Veteran reported a history of 
locking, the examiner noted, specifically, that there was no 
meniscus abnormalities.  Thus, DC 5258 is not applicable to 
warrant an evaluation in excess of 10 percent for dislocated 
cartilage, status post repair.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran complained of chronic right 
knee pain, there was no objective evidence of any functional loss 
on the VA examinations or private medical reports during the 
pendency of this appeal.  The Veteran has normal strength, no 
instability or subluxation, and good range of motion in the right 
knee.  The Veteran reported that he can walk more than three 
miles and can stand on his feet eight hours a day with minimal 
rest.  Furthermore, the VA examiners indicated that there was no 
additional limitation of motion due to pain on repetitive use.  
It is acknowledged that the Veteran has subjective complaints of 
pain affecting his ability to engage in some activities.  
However, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston, 10 Vet. 
App. at 85 (1997).  Here, there was no objective evidence of any 
additional functional loss of use due to pain or on repetitive 
use of the right knee on the VA examinations.  

In this case, there was no evidence of visible behavior or 
adequate pathology to suggest that any additional functional 
impairment was commensurate with the criteria necessary for a 
higher evaluation.  Absent a medical opinion of additional 
functional loss of use, the Board finds that the level of 
functional impairment is adequately compensated by the 10 percent 
evaluation currently assigned for each knee.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1 (2010).  As there is no objective evidence of any 
additional functional loss of use due to pain or on flare-ups to 
the extent necessary for the next higher rating based on 
limitation of motion, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment of the right knee disability does not suggest that he 
has sufficient symptoms so as to warrant an evaluation in excess 
of 10 percent at any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Right Ankle

The Veteran is currently assigned a 10 percent evaluation for 
arthralgia of the right ankle under Diagnostic Code (DC) 5271.  
DC 5271 pertains to limitation of motion of the ankle, and allows 
for a 10 percent evaluation when there is moderate limitation of 
motion of the ankle, and a 20 percent evaluation when there is 
marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  

The normal range of motion for an ankle joint on dorsiflexion is 
from 0 to 20 degrees with plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2010).  

Other potentially applicable rating codes include DC 5262, which 
allows for a 10 percent rating when there is malunion of the 
tibia and fibula with slight knee or ankle disability; 20 percent 
with malunion and moderate knee or ankle disability; 30 percent 
when there is malunion with marked knee or ankle disability, and 
a 40 percent rating when there is nonunion of the tibia and 
fibula with loose motion, requiring a brace.  A higher evaluation 
is also possible under DC 5270; however, this requires ankylosis 
of the ankle, which is not present in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

When examined by VA in November 2006, the Veteran reported pain, 
instability, give-way, stiffness, and weakness in the right 
ankle, but said that he could walk more than three miles and 
could stand three to eight hours at a time with only short rest 
periods.  On examination, the Veteran's gait was normal and there 
was no evidence of abnormal weight bearing.  Active and passive 
dorsiflexion was from zero to 20 degrees, with plantar flexion 
from zero to 30 degrees, without pain.  There was no additional 
limitation of motion on repetitive use.  There was tenderness in 
the right ankle but no instability or abnormal motion.  X-ray 
studies were essentially unremarkable and showed no significant 
bony abnormalities.  The examiner indicated that the effect on 
the Veteran's chores, shopping, exercising, etc., was mild to 
moderate.  The diagnosis was arthralgia of the right ankle.  

Private medical records showed that the Veteran was seen for 
right ankle pain on a couple of occasions from January 2009 to 
February 2010.  In January 2009, the Veteran had mild diffuse 
edema without ecchymosis or erythema.  He had decreased range of 
motion with pain and positive grinding and walked with an 
antalgic gait.  The impression included right ankle 
osteoarthritis, the Veteran was given a corticosteroid injection.  
When seen in February 2009, the examiner indicated that the 
Veteran's right ankle symptoms were improving but that he still 
had some decreased range of motion with pain, without locking or 
grinding.  The impression was improving pain with right ankle 
osteoarthritis.  When seen in March 2009, the Veteran reported 
some right ankle pain but said that it was much better since his 
corticosteroid injection in January 2009.  

In May 2009, the Veteran complained of pain and had some 
tenderness over the joint line.  There was mild edema, grinding, 
crepitus and some locking on motion, but no ecchymosis or 
erythema.  He had full range of motion with pain, good strength 
(5/5), and no instability in the right ankle.  X-ray studies 
showed severe arthritis.  The Veteran was given a corticosteroid 
injection.  When seen in February 2010, the Veteran reported a 
gradual, intermittent increase of right ankle pain over the past 
several months and wanted a corticosteroid injection.  On 
examination, the Veteran had normal strength, sensation, 
coordination, and range of motion in the right ankle, and there 
was no crepitus, deformity, or instability.  

Based on the evidence of record, the Board finds that there is no 
competent medical evidence of limitation of motion or other 
impairment in the right ankle to warrant a rating in excess of 10 
percent.  The Veteran's principal complaints are pain and give-
way instability.  However, there was no objective evidence of any 
actual instability, dislocations, subluxation, weakness, or 
abnormal movement in the ankle joint, and no more than moderate 
limitation of motion at anytime during the pendency of this 
appeal.  Thus, an evaluation in excess of 10 percent based on 
limitation of motion under DC 5271, is not warranted.  Further, 
there was no evidence of deformity, abnormal weight bearing, or 
other impairment in the right ankle to warrant an evaluation in 
excess of 10 percent under any other potentially applicable 
rating code.  Therefore, a schedular evaluation in excess of 10 
percent is not warranted.  

The Board must also consider any additional functional loss under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The Board has taken note of 
the Veteran's assertion that he experiences ankle pain and 
instability which produces functional limitations.  However, the 
objective findings from the VA examination and the private 
treatment reports did not show more than moderate limitation of 
motion and no instability in the right ankle.  The Veteran has 
good strength, a normal gait, no instability or subluxation, and 
no neurological impairment referable to the right ankle.  The VA 
examiner in November 2006, opined that the Veteran's right ankle 
disability did not have more than a mild to moderate affect on 
his daily activities.  The 10 percent evaluation currently 
assigned contemplates moderate limitation of motion in the ankle, 
which is consistent with the Veteran's reported symptomatology 
and the objective findings.  The evidence of record does not, 
however, suggest marked functional limitation of motion.  

The Board recognizes that the Veteran's right ankle pain impacts 
on his ability to engage in some activities.  However, "a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Here, there was no objective evidence of any 
additional functional loss of use due to pain or on repetitive 
use of the right ankle.  Thus, the Board finds that the level of 
functional impairment is adequately compensated by the 10 percent 
evaluation currently assigned for each extremity.  

Applying all of the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment of the right ankle does not suggest that he has 
sufficient symptoms at any time during the pendency of this 
appeal, so as to warrant the assignment of an evaluation in 
excess of 10 percent.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additional Factors for Increase

The Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2010).  In this regard, other than outpatient arthroscopy in 
June 2009, the Veteran does not claim nor does the record show 
any periods of hospitalization for his service-connected 
disabilities, nor is there any objective evidence of marked 
interference with employment due solely to the service-connected 
disabilities.  The Veteran is gainfully employed full time and 
has not reported any significant time lost at work, other than 
for his arthroscopy.  (The issue of a convalescence rating under 
38 C.F.R. § 4.30 has been referred to the RO for appropriate 
action.)  Furthermore, the manifestations of the Veteran's 
disabilities are consistent with the schedular criteria, and 
there is no objective evidence that any manifestations related to 
his service-connected disabilities are unusual or exceptional.  
In view of this, referral of this case for extraschedular 
consideration is not in order.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  As noted above, the Veteran has been gainfully employed 
full-time since his discharge from service.  Thus, consideration 
of a claim of TDIU is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for chondromalacia 
of the right patella, status post medial meniscal tear is denied, 
but a separate 10 percent rating for residuals of removal of 
semilunar cartilage of the right knee is granted, subject to VA 
regulations concerning the payment of monetary benefits; the 
appeal is granted to this extent only.  

An initial evaluation in excess of 10 percent for arthralgia of 
the right ankle is denied.  


REMAND

Concerning the claim for an increased rating for dermatitis, the 
Board finds that additional development must be accomplished 
prior to further consideration of the Veteran's appeal.  

In his notice of disagreement, the Veteran asserted that his 
chronic dermatitis involves more than just his forehead and is 
also on his nose, cheeks, and under his eyes, and believes that 
it should be evaluated at a higher rate.  

In this regard, a private medical report, dated in February 2010, 
indicated that there was mild seborrheic dermatitis on the 
Veteran's scalp.  Similarly, a VA examiner in May 2010 reported 
that there were splotch coalescing maculopapular rash on the 
Veteran's head and forehead.  However, the examiner did not 
provide any specific information or description as to the extent 
or severity of the Veteran's skin disorder.  As the rating 
assigned under DC 7806 is based primarily on the percentage of 
the affected area, vis-à-vis the entire body and/or the exposed 
area, the Board finds that the May 2010 VA examination report is 
not adequate for completion of appellate review.  Given the 
Veteran's complaints and the rather limited description of 
objective findings on the recent VA examination, the Board finds 
that another examination is necessary.  

Additionally, the Board notes that DC 7806 provides that 
dermatitis may also be evaluated as disfigurement of the head, 
face, and neck under DC 7800, or scars (Codes 7801 through 7805), 
depending upon the predominant disability.  However, it does not 
appear that the RO considered any of the other potentially 
applicable rating codes when evaluation the Veteran's skin 
disorder.  As the current evidence of record does not include 
sufficient information to address these questions, the appeal 
must be remanded for another VA examination.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO/AMC for the 
following action:  

1.  The Veteran's current VA clinical 
records relevant to skin disability should 
be associated with the claims files.  

The Veteran should be afforded the 
opportunity to identify any private 
clinical records relevant to skin 
disability from February 2010 to the 
present.  

2.  The Veteran should be afforded a VA 
dermatological examination to determine the 
extent and severity of his service-
connected skin disorder.  The claims folder 
should be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished 
and the clinical findings should be 
reported in detail.  The examiner should 
provide a response to the following:  

a.)  Provide a detailed description of 
the Veteran's skin disorder, including 
any residual scarring, and indicate 
whether the predominant disability is 
residual scarring or active skin 
disease.  

b.)  Indicate whether such symptoms as 
exudation or itching are constant, 
whether there are extensive lesions or 
marked disfigurement, and whether 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs were required 
during the past 12 months; the 
duration of any systemic therapy 
should be indicated.  

c.)  Indicate the percentage of the 
exposed areas affected; the 
percentage of the entire body 
affected, and the percentage of each 
body part affected, i.e., each 
extremity and posterior and anterior 
trunk areas (separately).  (The 
description should include both 
percentage of total body surface 
and square inches or square 
centimeters of the skin affected).  

3.  Following completion of the foregoing, 
the AMC must review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the AMC 
should determine whether the examiner has 
responded to all of the questions posed.  
If not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2010).  

4.  After the requested development has 
been completed, the AMC should readjudicate 
the merits of the claim under all 
potentially applicable rating codes for the 
skin.  If the benefits sought on appeal 
remain denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


